 Case 7:19-cv-00407 Document 29 Filed on 03/24/20 in TXSD Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           MCALLEN DIVISION

 UNITED STATES OF AMERICA,                 §
                                           §
                          Plaintiff,       §
                                           §
 v.                                        §          CASE NO.      7:19-CV-407
                                           §                         (Lead case)
 23.311 ACRES OF LAND, MORE OR             §
 LESS, SITUATE IN HIDALGO                  §
 COUNTY, STATE OF TEXAS; AND               §
 FRANK SCHUSTER FARMS, INC.,               §          CASE NO.       7:20-CV-043
 EL AL.                                    §                         (Member case)
                                           §
                        Defendants.        §

 DEFENDANTS FRANK SCHUSTER FARMS, INC. AND EL SABINO FAMILY
FARMS, LLC’S MOTION TO DISMISS, AND SUBJECT THERETO, ORIGINAL
       ANSWER, AFFIRMATIVE DEFENSES, AND JURY DEMAND

       COMES NOW FRANK SCHUSTER FARMS, INC. and EL SABINO FAMILY

FARMS, LLC, Defendants in the above entitled and numbered cause, and files this their

Motion to Dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) for

lack of subject-matter jurisdiction and failure to state a claim upon which relief can be

granted, and subject thereto, their Original Answer, Affirmative Defenses, and Jury

Demand in response to Plaintiff’s Complaint in Condemnation, and would show the Court

as follows:

                                MOTION TO DISMISS

CONGRESS HAS PROHIBITED THE CONSTRUCTION OF A BORDER BARRIER
IN THE SANTA ANA NATIONAL WILDLIFE REFUGE AND THE GOVERNMENT
SHOULD BE PRECLUDED FROM SURVEYING TO BUIILD A BORDER BARRIER
AND OTHER FACILITIES THAT VIOLATE CONGRESSIONAL DIRECTIVES.

       By its Complaint in Condemnation (Dkt. #1) filed in Member Case, 7:20-CV-043,

Plaintiff the United States of America (“Plaintiff” or the “Government”) seeks to acquire



                                           -1-
 Case 7:19-cv-00407 Document 29 Filed on 03/24/20 in TXSD Page 2 of 11



the right to survey a portion of Defendants’ property and has elected to proceed under the

Declaration of Taking Act. See 40 U.S.C. §§ 311 & 3114. The sought-after survey is a

precursor to condemning Defendants’ property in fee simple as part of the Government’s

border barrier project. See Complaint (Dkt. #1) at Schedule B, Public Purpose (“The public

purpose for which said property is taken is to conduct surveying testing, and other

investigatory work needed to plan the proposed construction of roads, fencing, vehicle

barriers, . . . and related structures designed to help secure the United States/Mexico

border within the State of Texas.” (emphasis added)).

       The Defendants’ subject property immediately abuts the Santa Ana National

Wildlife Refuge (the “Refuge”) and extends to the north of the Refuge as follows:




Defendants sold the land to the Refuge that extends from the south toe of the levee to the

Rio Grande River in the 1970s. Consequently, any construction on Defendants’ property

for a border barrier, an enforcement zone south of the levee, or even a new road south of




                                           -2-
    Case 7:19-cv-00407 Document 29 Filed on 03/24/20 in TXSD Page 3 of 11



the levee would necessarily require construction both on Defendants’ property and

partially within the Refuge or entirely within the Refuge.

         The Government’s suit to condemn the right to survey Defendants’ property should

be dismissed because Congress has affirmatively forbidden the Government from building

a border barrier in the Santa Ana National Wildlife Refuge. See Consolidated

Appropriations Act of 2018, H.R. 1625, 115th Cong. § 230(c) (2018) (“None of the funds

provided in this or any other Act shall be obligated for construction of a border barrier in

the Santa Ana National Wildlife Refuge.”) (a copy of the statute is attached). This

prohibition necessarily extends to the anticipated taking of Defendants’ property because

such property is located immediately adjacent to the Refuge and any construction on

Defendants’ property would necessarily extend at least partially into the Refuge. 1

Moreover, allowing the construction of a border barrier on Defendants’ property—

immediately adjacent to the Refuge—would thwart Congressional intent which can only

have been to preserve the nature of the Refuge and the free movement and migration of

wildlife to and from the Refuge. If the Government cannot condemn Defendants’ property

for this project, the Government should not be allowed to survey Defendants’ property to

prepare to condemn Defendants’ property.

         “Authority to condemn must, of course, always have its source in a statute. . . .”

and the Government bears the burden of establishing its lawful right to proceed. United

States v. Certain Real Estate Lying on the S. Side of Broad St., City of Nashville, Tenn.,

217 F.2d 920, 925 (6th Cir. 1954) (citing Hooe v. United States, 218 U.S. 322, 335, 336

(1910)); United States v. Sixty Acres, More or Less, of Land in Williamson Cty., 28 F. Supp.


1
  The Refuge is located almost entirely to the south of the flood levee, so the Congressional intent must have
been to preclude the construction of a border barrier both in and adjacent to the Refuge.


                                                     -3-
 Case 7:19-cv-00407 Document 29 Filed on 03/24/20 in TXSD Page 4 of 11



368, 371 (E.D. Ill. 1939) (“petitioner, under applicable law, has the burden of establishing

its lawful right to proceed”). The landowner who is subject to a condemnation suit is

permitted to challenge the validity of the Government’s taking. Catlin v. United States, 324

U.S. 229, 240 (1945) (“But we find nothing in the statute to indicate that Congress intended

to deprive the owner of all opportunity to challenge the validity of the taking for departure

from the statutory limits.”); United States v. 162.20 Acres of Land, More or Less, Situated

in Clay Cty., State of Miss., 639 F.2d 299, 303 (5th Cir. 1981) (“The sole defense which

may be raised against the condemnation itself is that of lack of authority to take in the

petitioner.”).

        While the Government may generally have the power to condemn real property for

border barrier purposes as plead in its Complaint, see Complaint (Dkt. #1) at Schedule A,

that general power can be—and frequently is—limited by Congress. See Maiatico v. United

States, 302 F.2d 880, 886 (D.C. Cir. 1962) (“However inclusive may be the general

language of a statute, it ‘will not be held to apply to a matter specifically dealt with in

another part of the same enactment. * * * Specific terms prevail over the general in the

same or another statute which otherwise might be controlling.’ . . . ‘When a statute limits

a thing to be done in a particular mode, it includes the negative of any other mode. It is

our duty whenever possible to reconcile provisions of varying statutes when and to the

extent that conflict may appear. We cannot accept the proposition that the general provision

in the Supplemental Act repealed—either directly or by implication—the specific

provisions of the Appropriation Act as geared to the Public Buildings Act of 1959.”

(quoting Ginsberg & Sons v. Popkin, 285 U.S. 204, 208 (1932))); see also Berman v.

Parker, 348 U.S. 26, 33, 35–36 (1954) (“the means of executing the project are for




                                             -4-
    Case 7:19-cv-00407 Document 29 Filed on 03/24/20 in TXSD Page 5 of 11



Congress and Congress alone to determine, once the public purpose has been established.

. . . Once the question of the public purpose has been decided, the amount and character of

land to be taken for the project and the need for a particular tract to complete the integrated

plan rests in the discretion of the legislative branch.”).

         Additionally, the Government’s stated purpose for the anticipated condemnation is

in part for an all-weather road, despite the fact that the Government already has access to

an all-weather located within the proposed acquisition area atop the flood levee. 2 The fact

that the Government already has unfettered access to an all-weather road within the

proposed acquisition area completely undercuts the purported necessity to condemn the

Defendants’ property to construct another all-weather road.

         Congress has specifically directed that no funds from the Consolidated

Appropriations Act of 2018 “or any other Act shall be obligated for construction of a border

barrier in the Santa Ana National Wildlife Refuge.” This specific pronouncement of

Congress and the intent behind the pronouncement is controlling here. The foregoing

requires the dismissal of the Government’s suit seeking to survey in furtherance of a project

Congress has forbidden.

                ORIGINAL ANSWER SUBJECT TO MOTION TO DISMISS

         COMES NOW DEFENDANTS FRANK SCHUSTER FARMS, INC. and EL

SABINO FAMILY FARMS, LLC and subject to their Motion to Dismiss, file this their

Original Answer and Jury Demand in response to Plaintiff’s Complaint in Condemnation,

and would show the Court as follows:




2
  The all-weather road that currently exists, and that is frequently used by the Government, can be seen clearly
in the image inserted on page 2.


                                                      -5-
 Case 7:19-cv-00407 Document 29 Filed on 03/24/20 in TXSD Page 6 of 11



                  DEFENDANTS’ RESPONSES TO COMPLAINT IN
                       CONDEMNATION (DOCUMENT 1)

       1.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 1.

       2.      The allegations in paragraph 2 are jurisdictional in nature and do not

necessitate a response. Subject thereto, to the extent a response is necessary, Defendants

admit the allegations in paragraph 2, subject to objections and defenses set forth

hereinafter.

       3.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 3.

       4.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 4.

       5.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 5.

       6.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 6.

       7.      Defendants admit that Plaintiff has alleged the amount of its estimate of just

compensation for the property acquired in Paragraph 7 but deny it is the appropriate or

final just compensation including damages to be awarded in this matter for the acquisition

in question. To the extent necessary, Defendants deny the allegations of Paragraph 7.

       8.      Defendants admits they are interested parties in this matter as alleged in

Paragraph 8 and are without knowledge sufficient to form a belief as to the truth of

remaining allegations in Paragraph 8.




                                            -6-
 Case 7:19-cv-00407 Document 29 Filed on 03/24/20 in TXSD Page 7 of 11



       9.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 9.

  DEFENDANTS’ RESPONSE TO DECLARATION OF TAKING (DOCUMENT 2)

       1.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 1.

       2.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 2.

       3.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 3.

       4.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 4.

       5.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 5.

       6.      Defendants admit that Plaintiff has alleged and deposited the amount of its

estimate of just compensation for the property acquired in Paragraph as alleged in

Paragraph 6 but deny it is the appropriate or final just compensation including damages to

be awarded in this matter for the acquisition in question. To the extent necessary,

Defendants deny the remaining allegations of Paragraph 6.

       5.      Defendants admit they are interested parties in this matter as alleged in

Paragraph 7 and are without knowledge sufficient to form a belief as to the truth of

remaining allegations in Paragraph 7.

       6.      Defendants deny the allegations in Paragraph 8.




                                            -7-
 Case 7:19-cv-00407 Document 29 Filed on 03/24/20 in TXSD Page 8 of 11



                     DEFENDANTS’ OBJECTIONS AND DEFENSES

          Pursuant to Federal Rule of Civil Procedure 71.1(e)(2), Defendants set out the

following objections and defenses to the Complaint in Condemnation and Declaration of

Taking, and would show as follows:

          1.     Plaintiff has failed to negotiate in good faith and to make a good faith offer

of compensation to Defendants for the property rights being acquired. Such negotiations

and a good faith offer are required of Plaintiff under the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996 (“IIRIRA”).

          2.     Plaintiff has failed to offer just and adequate compensation for the property

rights it seeks to acquire.

          3.     Plaintiff has failed to adequately consult under the consultation clause of

the note to Title 8 USCA, section 1103. Said negotiations should be a condition prior to

Plaintiff taking possession of the property.

          4.     Plaintiff has failed to state a claim upon which relief can be granted.

          5.     This Court lacks subject-matter jurisdiction over the Plaintiff’s purported

taking.

          6.     Plaintiff’s purported taking is in violation of Consolidated Appropriations

Act of 2018, H.R. 1625, 115th Cong. § 230(c) (2018) because construction of a border

barrier has been prohibited by Congress.

          7.     Plaintiff’s purported taking is not necessary because Plaintiff already has

access to an all-weather road.

          8.     Plaintiff has failed to meet all conditions precedent to the filing of a

condemnation lawsuit.




                                               -8-
 Case 7:19-cv-00407 Document 29 Filed on 03/24/20 in TXSD Page 9 of 11



       9.      Plaintiff’s attempted taking of Defendants’ property is unconstitutional.

       10.     Plaintiff’s attempted taking of Defendants’ property is in violation of the

due process clause of the United States Constitution.

       11.     Plaintiff has exceeded its condemnation powers by proceeding pursuant to

the Declaration of Taking Act (“DTA”), 40 U.S.C. §3114 (1931).

       12.     Plaintiff has exceeded its condemnation powers by failing to abide by the

procedures set forth in the Illegal Immigration Reform and Immigrant Responsibility Act

of 1996 (“IIRIRA”).

       13.     Defendants reserve all rights they have under Title 28 USCA, section 2412,

to recover attorney’s fees incurred in this condemnation lawsuit. See also USA v. 329.73

Acres of Land, et al., 704 F.2d 800 (5th Cir. 1983) (en banc).

       14.     Defendants reserve the right to file additional objections and defenses if

circumstances change, when a more specific legal description of the property being

acquired is made by the Plaintiff, or any amendments to this action are filed by Plaintiff.

                                 REQUEST FOR JURY

       Defendants requests a trial by jury pursuant to Rule 71.1(h)(1)(B) of the Federal

Rules of Civil Procedure to determine just compensation of the land being taken and the

damages to the remainder property.

                                        PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants pray that:

       1.      Judgment be rendered denying Plaintiff the right to condemn Defendants’

property and dismissing Plaintiff’s Complaint in Condemnation and Declaration of Taking;




                                             -9-
Case 7:19-cv-00407 Document 29 Filed on 03/24/20 in TXSD Page 10 of 11



        2.     Alternatively, if such condemnation is allowed, that Defendants’ objections

and defenses set out herein be considered and that just compensation be determined in

accordance with the Fifth Amendment of the United State Constitution and all applicable

statutes;

        3.     Defendants be allowed recovery of attorneys’ fees and other appropriate

litigation expenses pursuant to the Uniform Relocation Assistance and Real Property

Acquisition Policies Act of 1970, 42 U.S.C. § 4654, and the Equal Access to Justice Act,

28 U.S.C. § 2412;

        4.     Defendants request a trial by jury, pursuant to Rule 71.1(h)(1)(B) on the

issue of just and adequate compensation; and

        5.     Defendants request the Court grant Defendants such other and further relief

to which it may be entitled.

                               Respectfully submitted,

                               BARRON, ADLER, CLOUGH & ODDO, L.L.P.
                               808 Nueces Street
                               Austin, Texas 78701
                               Ph: (512) 478-4995
                               Fax: (512) 478-6022

                               By:    /s/ Roy R. Brandys
                                      Roy R. Brandys
                                      Attorney-in-Charge
                                      Texas Bar Number 02883550
                                      Southern District of Texas No. 31963
                                      brandys@barronadler.com
                                      Nicholas P. Laurent
                                      Texas Bar Number 24065591
                                      Southern District of Texas No. 1090833
                                      laurent@barronadler.com

                               ATTORNEYS FOR DEFENDANTS,
                               FRANK SCHUSTER FARMS, INC. AND
                               EL SABINO FAMILY FARMS, LLC



                                           -10-
Case 7:19-cv-00407 Document 29 Filed on 03/24/20 in TXSD Page 11 of 11



                            CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1(d), no certificate of conference is required for this

Motion.

                                       /s/ Roy R. Brandys
                                       Roy R. Brandys


                               CERTIFICATE OF SERVICE

       I, Roy R. Brandys, Attorney for Defendant FRANK SCHUSTER FARMS, INC.

and EL SABINO FAMILY FARMS, LLC, hereby certifies that on March 24, 2020, I

electronically filed the foregoing using the Court’s CM/ECF system which will send

service notification to all counsel of record.

                                                     By:    /s/ Roy R. Brandys
                                                            Roy R. Brandys




                                             -11-
